Case 1:17-cv-01323-MN Document 293 Filed 06/17/20 Page 1 of 5 PageID #: 8199




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


CONSUMER FINANCIAL PROTECTION  )
BUREAU,                        )
                               )
          Plaintiff,           )
                               )
     v.                        )                   C.A. No. 17-1323-MN
                               )
THE NATIONAL COLLEGIATE MASTER )
STUDENT LOAN TRUST, et al.,    )
                               )
          Defendants.          )


                 STIPULATED ORDER EXTENDING CASE SCHEDULE

       WHEREAS, the Court held a telephonic conference on June 12, 2020 and directed Plaintiff

Consumer Financial Protection Bureau (CFPB) and Intervenors to jointly propose a schedule for

the Intervenors to brief Rule 12(b) motions;

        WHEREAS, the CFPB and Intervenors have conferred and reached agreement on a

proposed briefing schedule;

       IT IS HEREBY ORDERED that:

       1.      The Intervenors shall file their Rule 12(b) motions on or before July 10, 2020.

       2.      CFPB’s response to any Rule 12(b) motions, including the pending Motion to
               Dismiss filed by Intervenor Transworld Systems Inc. (D.I. 242), shall be filed on
               or before August 7, 2020. That portion of the Court’s May 31, 2020, Order (D.I.
               273) setting a date for the CFPB’s response to D.I. 242 is hereby modified.

       3.      Reply briefs in further support of any Rule 12(b) motions shall be filed on or before
               August 28, 2020.

       4.      The parties may request a future modification of the schedule for good cause.

IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

DATED: June 16, 2020
Case 1:17-cv-01323-MN Document 293 Filed 06/17/20 Page 2 of 5 PageID #: 8200




                                         Attorneys for Plaintiff Bureau of
                                         Consumer Financial Protection

                                         THOMAS WARD
                                         Enforcement Director

                                         DEBORAH MORRIS
                                         Deputy Enforcement Director

                                         ALUSHEYI J. WHEELER
                                         Assistant Litigation Deputy


                                         /s/ Gabriel Hopkins
                                         Gabriel Hopkins
                                         gabriel.hopkins@cfpb.gov
                                         Phone: 202-435-7842
                                         Stephen Jacques
                                         stephen.jacques@cfpb.gov
                                         202-435-7368
                                         Jane Peterson
                                         jane.peterson@cfpb.gov
                                         202-435-9740

                                         Enforcement Attorneys
                                         Consumer Financial Protection Bureau
                                         1700 G Street NW
                                         Washington, DC 20552
                                         Facsimile: (202) 435-7722


                                         /s/ Melissa N. Donimirski
                                          Kurt M. Heyman (No. 3054)
                                          Melissa N. Donimirski (No. 4701)
                                          HEYMAN ENERIO GATTUSO & HIRZEL
OF COUNSEL:                               LLP
Erik Haas                                 300 Delaware Avenue, Suite 200
Peter W. Tomlinson                        Wilmington, DE 19801
Joshua Kipnees                            (302) 472-7300
George A. LoBiondo                        kheyman@hegh.law
PATTERSON BELKNAP WEBB & TYLER LLP        mdonimirski@hegh.law
1133 Avenue of the Americas               Attorneys for Ambac Assurance
New York, NY 10036                        Corporation




                                     2
Case 1:17-cv-01323-MN Document 293 Filed 06/17/20 Page 3 of 5 PageID #: 8201




                                           /s/ Catherine A. Gaul
                                           Catherine A. Gaul (No. 4310)
                                           ASHBY & GEDDES
OF COUNSEL:                                500 Delaware Avenue, 8th Floor
Michael A. Hanin                           P.O. Box 1150
Uri Itkin                                  Wilmington, DE 19899
KASOWITZ BENSON TORRES LLP                 (302) 654-1888
1633 Broadway                              cgaul@ashby-geddes.com
New York, NY 10019                         Attorneys for Objecting Noteholders


                                           /s/ Rebecca L. Butcher
                                           Rebecca L. Butcher (No. 3816)
OF COUNSEL:                                LANDIS RATH & COBB LLP
John P. Doherty                            919 Market Street, Suite 1800
William Hao                                Wilmington, DE 19801
ALSTON & BIRD LLP                          (302) 467-4400
90 Park Avenue                             butcher@lrclaw.com
New York, NY 10016                         Attorneys for GSS Data Services, Inc.

                                           /s/ Stacey A. Scrivani
                                           Stacey A. Scrivani (No. 6129)
                                           STEVENS & LEE, P.C.
                                           919 Market Street, Suite 1300
                                           Wilmington, DE 19801
OF COUNSEL:                                (302) 425-3306
                                           sasc@stevenslee.com
Nicholas H. Pennington                     Attorneys for Pennsylvania Higher
STEVENS & LEE, P.C.                        Education Assistance Agency d/b/a
620 Freedom Business Center, Ste 200       American Education Services.
King of Prussia, PA 19406
(610) 205-6352
nhp@stevenslee.com

Elizabeth A. Ware
STEVENS & LEE, P.C.
111 N. Sixth Street
Reading, PA 19603
(610) 478-2210
eaw@stevenslee.com




                                       3
Case 1:17-cv-01323-MN Document 293 Filed 06/17/20 Page 4 of 5 PageID #: 8202




                                         /s/ Daniel A. O’Brien
                                         Daniel A. O’Brien (No. 4897)
                                         VENABLE LLP
                                         1201 N. Market Street, Suite 1400
OF COUNSEL:                              Wilmington, DE 19801
                                         (302) 298-3535
Allyson B. Baker                         daobrien@venable.com
Meredith L. Boylan                       Attorneys for Transworld Systems, Inc.
Sameer P. Sheikh
Katherine M. Wright
Tiffany C. Williams
VENABLE LLP
600 Massachusetts Ave., NW
Washington, DC 20001
(202) 344-4000
ABBaker@venable.com
MLBoylan@venable.com
SPSheikh@venable.com
KMWright@venable.com
TCWilliams@venable.com


                                         /s/ Stephen B. Brauerman
                                         Stephen B. Brauerman (No. 4952)
                                         Elizabeth A. Powers (No. 5522)
                                         BAYARD, P.A.
                                         600 N. King Street, Suite 400
                                         Wilmington, DE 19899
                                         (302) 655-5000
                                         sbrauerman@bayardlaw.com
                                         sbussiere@bayardlaw.com
                                         Attorneys for Wilmington Trust
                                         Company




                                     4
Case 1:17-cv-01323-MN Document 293 Filed 06/17/20 Page 5 of 5 PageID #: 8203




                                          /s/ David M. Fry
                                          John W. Shaw (No. 3362)
                                          David M. Fry (No. 5486)
                                          I.M. Pei Building
OF COUNSEL:                               1105 North Market Street, 12th Floor
                                          Wilmington, DE 19801
Stephen H. Meyer                          (302) 298-0700
SULLIVAN & CROMWELL LLP                   jshaw@shawkeller.com
1700 New York Avenue, N.W.                dfry@shawkeller.com
Suite 700                                 Attorneys for U.S. Bank National
Washington, DC 20006                      Association
(202) 956-7605
meyerst@sullcrom.com

Matthew A. Martel
Joseph B. Sconyers
Keith M. Kollmeyer
JONES DAY
100 High Street
Boston, MA 02110-1781
(617) 960-3939
mmartel@jonesday.com
jsconyers@jonesday.com
kkollmeyer@jonesday.com



                                         IT IS SO ORDERED this 17th day of June 2020.


                                         ______________________________
                                         The Honorable Maryellen Noreika
                                         United States District Judge




                                     5
